Exhibit 10.3

EXECUTION COPY

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into on the 1st
day of May, 2009 (the “Effective Date”), between Residential Funding Company,
LLC, a Delaware limited liability company (“Seller”), and GMAC LLC, a Delaware
limited liability company (“Purchaser”). All capitalized terms used in this
Agreement but not defined herein shall have the meanings assigned to them in the
Purchase Agreement (as defined below).

WHEREAS, pursuant to and on the terms and conditions contained in that certain
Membership Interest and Share Purchase Agreement, dated as of the March 31, 2009
(the “Purchase Agreement”), between Seller and Purchaser, Seller is selling,
assigning and transferring to Purchaser, and Purchaser is purchasing from
Seller, and taking assignment and delivery of, among other things, all right,
title and interest in and to all of the issued and outstanding limited liability
company interests of Residential Funding Securities, LLC, a Delaware limited
liability company (“RFS”), and all right, title and interest in and to all of
the issued and outstanding share capital of RFC Investments Limited, a private
company limited by shares incorporated in England and Wales (“RFCIL”);

WHEREAS, RFCIL owns all of the issued and outstanding share capital of RFSC
International Limited, a private company limited by shares incorporated in
England and Wales (“RFSC”);

WHEREAS, Seller presently provides, directly or indirectly, certain services to
RFS and RFSC, and the parties agree that, during the term of this Agreement,
Seller shall continue to render to RFS and RFSC certain services pursuant to the
terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, Seller and Purchaser agree as follows:

ARTICLE I

SERVICES PROVIDED

1.01 Services. Seller shall provide, or shall cause its Affiliates or certain
third party service providers (such third party service providers, “Providers”)
to provide to RFS and RFSC the services set forth on Schedule A hereto
(collectively, the “Services”). The Services shall be provided in accordance
with the terms, limitations and conditions set forth in this Agreement. Unless
otherwise agreed to by the parties in writing, Seller shall perform the Services
with substantially the same degree of care and diligence and using substantially
the same business procedures and policies, standards of care and internal
controls, including loss prevention controls, as those used by Seller in
providing the Services to RFS and RFSC prior to the RFS Closing and RFCIL
Closing, respectively. The parties do not intend this Agreement to change, in
any material respect, the type, quantity, quality, timeliness or manner of
performance of any Services from those provided prior to the RFS Closing or
RFCIL Closing, respectively. Further, the Services, to the extent outside the
ordinary course of the Services provided hereunder, shall be rendered pursuant
to a written request made from time to time by Purchaser.



--------------------------------------------------------------------------------

1.02 Term. Seller shall provide the Services to RFS and RFSC commencing on the
Effective Date and continuing for the period(s) of time specified in Schedule A,
subject to earlier termination under Section 5.01.

1.03 Use of Services. Purchaser shall cause RFS and RFSC to use the Services for
substantially the same purposes and in substantially the same manner as they
used such Services prior to the RFS Closing and RFCIL Closing.

1.04 Personnel. All employees of Seller or its Affiliates and those of any
Providers hired by Seller or its Affiliates (collectively, “Acquired Company
Personnel”) that provide Service to RFS or RFSC as specified in Schedule A will
remain employees of Seller, its Affiliates or the Providers, as applicable, and
shall not be considered employees of RFS or RFSC. Seller, its Affiliates and the
Providers, as applicable, shall be solely responsible for (i) all salaries,
benefits and other compensation or payments to Acquired Company Personnel
(including subcontractors), (ii) making all deductions and withholdings from its
employees’ salaries and other compensation and (iii) the payment of all
contributions, taxes and assessments applicable to its employees.

1.05 Access.

(a) Purchaser agrees to provide, or to cause RFS and/or RFSC to provide, Seller
with all information reasonably requested by Seller in order to provide the
Services required pursuant to this Agreement. Seller shall treat all such
information as Confidential Information (as defined below). If Seller or any of
its Affiliates is given or gains access, including unintentional or accidental
access, to any of RFS’s or RFSC’s computer or electronic systems or data
storage, due, directly or indirectly, to Seller’s rendering of the Services,
Seller shall limit such access and use solely to the performance of the Services
and will not attempt to access such computer system, electronic files, software
or other electronic services other than those specifically required to perform
the Services. Seller shall (i) limit such access to Acquired Company Personnel
who have an express requirement to have such access in connection with this
Agreement and (ii) follow all reasonable security rules and procedures of RFS
and RFSC for use of RFS’s and RFSC’s electronic resources (provided that RFS or
RFSC has informed Seller of such rules and procedures and all changes thereto).
All use of identification numbers and passwords disclosed, unintentional or
otherwise, to Seller or its Affiliates and any information obtained by Seller or
its Affiliates, regardless of the means, as a result of Seller’s access to, and
use of, RFS’s or RFSC’s computer and electronic storage systems shall be deemed
to be, and shall be treated as, Confidential Information (as defined below).

(b) If Purchaser or any of its Affiliates is given or gains access, including
unintentional or accidental access, to Seller’s, or any of its Affiliate’s or
other Person’s who receive any Services from Seller, computer or electronic
systems or data storage, due, directly or indirectly, to Seller’s rendering of
the Services, Purchaser shall limit, or cause such Affiliates to limit, such
access and use solely to the use of the Services and will not attempt to access
such computer system, electronic files, software or other electronic services
other than as allowed and necessary for the use of the Services. All use of
identification numbers and

 

Transition Services Agreement



--------------------------------------------------------------------------------

passwords disclosed, unintentional or otherwise, to Purchaser or any of its
Affiliates and any information obtained by Purchaser or any of its Affiliates,
regardless of the means, as a result of Purchaser’s or such Affiliate’s access
to, and use of, Seller’s computer and electronic storage systems shall be deemed
to be, and shall be treated as, Confidential Information (as defined below).

1.06 Compliance. Seller will, and will cause its Affiliates and Providers to,
use commercially reasonable efforts to ensure that all employees, agents or
other individuals associated with Seller or such Affiliates or Providers while
at RFS’s or RFSC’s facilities, (i) comply with the personnel, operational,
safety and security procedures, policies, rules, and regulations applicable to
RFS’s or RFSC’s employees and agents (provided that RFS or RFSC has informed
Seller of such procedures, policies, rules, and regulations and all changes
thereto), as applicable, (ii) comply with the reasonable requests of RFS and
RFSC pertaining to personal and professional conduct and (iii) otherwise conduct
themselves in a professional and businesslike manner.

ARTICLE II

PAYMENT

2.01 Fees. Pursuant to and in accordance with those certain expense sharing
agreements, dated as of the date hereof, between Seller and each of RFS and
RFSC, Seller shall charge RFS and RFSC on a monthly basis in arrears the actual
costs incurred by Seller (or any Provider, as applicable) for all Services it
provided during such month, and RFS and RFSC shall pay Seller for such Services
on a monthly basis for the preceding month.

ARTICLE III

PERFORMANCE OF SERVICES

3.01 Performance of Services. Seller will, or will cause its Affiliates and
Providers to, use commercially reasonable efforts to perform the Services (i) as
described in Section 1.01 and (ii) using Acquired Company Personnel, to the
extent then available and then still employed or hired by Seller, that are
familiar with the technology, process and procedures used to deliver the
Services in accordance with Seller’s past practices, customs, ways and means for
providing Services to RFS and RFSC prior to the RFS Closing and RFCIL Closing.

3.02 DISCLAIMER. PURCHASER ACKNOWLEDGES THAT SELLER IS PROVIDING THE SERVICES TO
RFS AND RFSC AS AN ACCOMMODATION TO RFS’S AND RFSC’S TRANSITION FOLLOWING THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE PURCHASE AGREEMENT. EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER DISCLAIMS ALL WARRANTIES AND
GUARANTEES WITH RESPECT TO THE SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. SELLER DOES
NOT MAKE ANY WARRANTY THAT ANY SERVICE COMPLIES WITH ANY LAW, DOMESTIC OR
FOREIGN.

 

Transition Services Agreement



--------------------------------------------------------------------------------

Further, nothing in this Agreement shall be construed as (i) an assumption by
Seller of any obligation to increase RFS’s or RFSC’s sales or profits or
otherwise to guarantee the business success of RFS or RFSC, (ii) an assumption
by either party of any financial obligations of the other party, (iii) the
creation of any relationship of employment with any employee of RFS, RFSC or any
Acquired Company Personnel, including any of their Affiliates, or (iv) the
delegation of any of RFS’s or RFSC’s functions or authority to Seller, it being
understood that Seller will, when so requested, make recommendations and offer
advice pursuant thereto; provided, that each and every decision with respect
thereto shall be, and remain, dependent upon appropriate action of Purchaser’s,
RFS’s or RFSC’s authorized officers, as applicable.

ARTICLE IV

COVENANTS

4.01 Mutual Cooperation. Seller and Purchaser shall reasonably cooperate with
each other (and Seller shall reasonably cooperate with RFS and RFSC and
Purchaser shall cause RFS and RFSC to reasonably cooperate with Seller) in
connection with the performance of any Service provided under this Agreement,
including developing reasonable procedures necessary with respect to information
sharing, transfer of data and similar matters. Purchaser shall provide, or shall
cause RFS or RFSC to provide, Seller with current information concerning the
transition plans of RFS and RFSC on a regular basis and Seller shall provide
Purchaser, RFS and RFSC, as applicable, with such information as is reasonably
necessary to assist RFS and RFSC with such transition. Seller shall use
commercially reasonable efforts to maintain staffing at levels capable of
delivering Services in a timely manner, consistent with past practice.

4.02 Title to Data. Except as otherwise provided in this Agreement or the
Purchase Agreement, each party acknowledges that it will acquire no right, title
or interest (including any license rights or rights of use) in any Intellectual
Property that is owned or licensed by the other party by reason of the Services
provided under this Agreement.

4.03 Continued Performance. Each party agrees that it will, unless otherwise
directed by the other party, continue performing its obligations under this
Agreement while any dispute is being resolved, unless and until this Agreement
expires or is terminated in accordance with its terms.

4.04 Confidentiality. Each party acknowledges that in the performance of such
party’s obligations under this Agreement, it may come into possession of certain
confidential and proprietary information relating to the business of the other
party or its Affiliates (collectively, the “Confidential Information”). Each
party, on behalf of itself and its employees and agents, warrants and guarantees
that it will use all reasonable means to safeguard and maintain the
confidentiality of the Confidential Information and will use the Confidential
Information only in fulfilling its obligations and exercising its rights under
this Agreement and neither party will disclose any of the Confidential
Information of the other party to any third party without the other party’s
prior written consent, except that Confidential Information may be disclosed
(i) to the extent requested by any regulatory authority, (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) in connection with the exercise of any remedies under this
Agreement or any suit, action or proceeding relating to this Agreement or the
enforcement of rights under this Agreement, (iv) to the extent such Confidential
Information becomes publicly available other than as a result of a breach of
this Section 4.04 or (v) to the

 

Transition Services Agreement



--------------------------------------------------------------------------------

extent such Confidential Information becomes available to a third party from a
source other than Purchaser, its Affiliates or Seller that is not subject to any
confidentiality restrictions, as applicable. If either party becomes legally
compelled by law, process or order of any court, governmental agency or
otherwise to disclose any Confidential Information, such party shall give the
other party prompt notice thereof to permit such other party to seek a
protective order or to take other appropriate action. A party will be relieved
of its confidentiality obligations under this Section 4.04 only to the extent
that, in the opinion of reputable legal counsel, it becomes legally compelled to
disclose Confidential Information, subject to protective orders or other
restrictions imposed on or granted by the court, governmental agency or other
entity receiving the Confidential Information.

ARTICLE V

DEFAULTS AND REMEDIES

5.01 Termination. Purchaser may terminate the Services, in whole or in part,
upon 30 days’ prior written notice to Seller. No such termination shall affect
the obligation of Purchaser to pay to Seller any amounts payable under this
Agreement. During the first six months following the RFS Closing and the RFCIL
Closing (the “Transition Period”), Seller shall not (and, as applicable, shall
cause each Provider not to) terminate any Services without the prior written
consent of Purchaser (which consent may be withheld by Purchaser in its sole
discretion). After the Transition Period, Seller shall provide Purchaser with
ninety (90) days written notice if Seller determines it no longer desires (or it
no longer desires a Provider) to provide a Service.

5.02 Defaults. A party shall be deemed to be in default (“Default”) under this
Agreement upon the occurrence of any one or more of the following events with
respect to it:

(a) Failure by RFS or RFSC to make any payment set forth in Section 2.01 when
due under this Agreement if such failure continues for five days after receipt
of written notice thereof from Seller; or

(b) Failure by either party to perform in all material respects or observe any
obligation or condition of this Agreement to be performed or observed by such
party if such failure continues for five days after receipt of written notice
thereof is given by the other party.

5.03 Remedies; Exculpation. Following the occurrence of a Default by one party,
the other party may, at such party’s option, terminate or suspend its
obligations under this Agreement. In addition, such party may pursue any other
remedy provided in this Agreement or otherwise available to it under applicable
law or in equity, including specific performance; provided, that in no event
shall Seller become liable under this Agreement for amounts, in the aggregate,
that exceed the amounts paid to Seller for the provision of Services under this
Agreement, except with respect to Seller’s fraud, willful misconduct or gross
negligence.

 

Transition Services Agreement



--------------------------------------------------------------------------------

5.04 Limitations on Liability.

(a) EACH PARTY EXPLICITLY AGREES THAT SELLER SHALL HAVE NO LIABILITY UNDER THIS
AGREEMENT OR OTHERWISE IN CONNECTION WITH THE SERVICES OTHER THAN DAMAGES TO THE
EXTENT ARISING FROM SELLER’S FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN
NO EVENT SHALL SELLER BE LIABLE TO PURCHASER OR ITS AFFILIATES OR ANY OTHER
PERSON OR ENTITY BY REASON OF THIS AGREEMENT FOR INDIRECT, CONSEQUENTIAL OR
INCIDENTAL DAMAGES OF ANY KIND OR NATURE, INCLUDING, WITHOUT LIMITATION, LOSS OF
PROFITS OR DAMAGE TO OR LOSS OF USE OF ANY PROPERTY, ANY INTERRUPTION OR LOSS OF
SERVICE OR ANY LOSS OF BUSINESS.

(b) Purchaser and its Affiliates shall not have any liability under this
Agreement for damages, losses or expenses suffered by Seller or its Affiliates
as a result of the performance or non-performance of such party’s obligations
hereunder, unless such damages, losses or expenses are caused by or arise out of
the fraud, willful misconduct or gross negligence of Purchaser or its
Affiliates. In no event shall Purchaser or its Affiliates have any liability to
Seller or its Affiliates for indirect, incidental or consequential damages.

5.05 Effect of Termination. Upon termination of this Agreement pursuant to
Section 5.01, the following terms shall apply:

(a) Except as set forth in this Section 5.05, the rights and obligations of each
party under this Agreement shall terminate;

(b) The rights and obligations of the parties under Section 3.02 (Disclaimer),
Section 4.02 (Title to Data), Section 4.04 (Confidentiality), Section 5.03
(Remedies; Exculpation) and Article VI (as such Article pertains to such
surviving Sections) shall survive the termination of this Agreement. The rights
and obligations of the parties under Section 4.04 (Confidentiality) shall remain
in full force and effect notwithstanding such termination for a period of two
years;

(c) All amounts due and owing to Seller for Services provided prior to
termination of this Agreement shall be paid promptly; and

(d) All written Confidential Information shall be promptly destroyed upon
written request of the party that disclosed such Confidential Information.

ARTICLE VI

GENERAL PROVISIONS

6.01 Expenses. Each party to this Agreement shall bear its own expenses with
respect to the transactions contemplated by this Agreement.

6.02 Contact Person. Seller and Purchaser shall each designate one or more
contact persons for all matters relating to this Agreement. Seller’s point of
contact person will initially be Bob Conway, and Purchaser’s point of contact
person will initially be Taze Rowe (each individually a “Contact Person” and
together, the “Contact Persons”). Changes in either party’s Contact Person shall
be communicated to the other party not less than 10 days prior to the effective
date of such change.

 

Transition Services Agreement



--------------------------------------------------------------------------------

6.03 Waiver of Compliance. Any failure of a party to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived in writing by
the other party to this Agreement, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

6.04 Amendment and Assignment. This Agreement may not be amended except by an
amendment signed by each party to this Agreement. Seller may not assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of Purchaser, which consent shall not be unreasonably
withheld; provided, that Seller shall be permitted to use third party service
providers to perform the Services. Purchaser may not assign or otherwise
transfer any of their rights or obligations under this Agreement without the
prior written consent of Seller, which consent shall not be unreasonably
withheld; provided, that Purchaser shall be permitted to assign or transfer any
of its rights or obligations under this Agreement to any successor in interest
to RFS or RFSC that acquires all or substantially all of the assets and
liabilities of RFS or RFSC, including the obligations under this Agreement. Any
purported or attempted assignment contrary to the terms hereof shall be null and
void and of no force or effect.

6.05 Notices. Each party shall give the other party no less than five business
days’ prior written notice with respect to matters that require such party’s
prior consultation and approval, and neither party shall unreasonably delay
required responses. Any notices or other communications required or permitted
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person or upon
confirmation of receipt when transmitted by facsimile transmission or on receipt
after dispatch by registered or certified mail, postage prepaid, addressed, as
follows:

If to Seller:

Residential Funding Company, LLC

c/o Residential Capital, LLC

One Meridian Crossings, Suite 100

Minneapolis, Minnesota 55423

Attn: General Counsel

Telephone: (952) 857-6415

Facsimile: (952) 352-0586

If to Purchaser:

GMAC LLC

200 Renaissance Center

Mail Code 482-B09-B11

Detroit, Michigan 48265

Attn: General Counsel

Telephone: (313) 656-6128

Facsimile: (313) 566-0390

 

Transition Services Agreement



--------------------------------------------------------------------------------

or such other address as the person to whom notice is to be given has furnished
in writing to the other parties. A notice of change in address shall not be
deemed to have been given until received by the addressee.

6.06 Counterparts. This Agreement may be executed in counterparts (including by
facsimile), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

6.07 Headings. The headings preceding the text of Articles and Sections of this
Agreement and the Schedules thereto are for convenience only and shall not be
deemed part of this Agreement.

6.08 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (BOTH SUBSTANTIVE AND PROCEDURAL),
AND NOT THE CONFLICT OF LAWS PRINCIPLES OF, THE STATE OF DELAWARE.

6.09 No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and, except as aforesaid, no provision of this Agreement
shall be deemed to confer any remedy, claim or right upon any third party,
including any employee or former employee of Seller or any participant or
beneficiary in any benefit plan, program or arrangement.

6.10 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL
IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY SUCH PARTY AGAINST
THE OTHER IN CONNECTION WITH OR ARISING FROM THIS AGREEMENT.

6.11 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

6.12 Entire Agreement. This Agreement, together with the Purchase Agreement and
the other agreements entered into in connection therewith, sets forth the entire
understanding and agreement between the parties as to the matters covered in
this Agreement and supersedes and replaces any prior understanding, agreement or
statement of intent, in each case, written or oral, of any and every nature with
respect to such understanding, agreement or statement other than any other
agreements executed in connection with the Agreement.

6.13 Force Majeure. Neither party shall be responsible to the other for any
delay in or failure of performance of its obligations under this Agreement
(other than payment obligations under Section 2.01) to the extent such delay or
failure is attributable to any cause beyond its control, including any act of
God, fire, accident, earthquake, failure of its computers or electronic
transmissions, strike or other labor difficulties, war, embargo or other
governmental act, or riot; provided, that the party affected thereby gives the
other party prompt written notice of the occurrence of any event that is likely
to cause any delay or failure setting forth a reasonable estimate of the length
of any delay and any expectation that it shall be unable to resume performance;
and provided, further, that said affected party shall use its commercially
reasonable efforts to expeditiously overcome the effects of that event and
resume performance to the extent practicable.

 

Transition Services Agreement



--------------------------------------------------------------------------------

6.14 No Agency. Nothing in this Agreement shall create a relationship of agency,
partnership, or employer/employee between Seller and Purchaser and between
Seller and RFS and RFSC, and it is the intent and desire of the parties that the
relationship be and be construed as that of independent contracting parties and
not as agents, partners, joint venturers, joint employers or a relationship of
employer/employee.

 

Transition Services Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

RESIDENTIAL FUNDING COMPANY, LLC By:    /s/ James N. Young Name:   James N.
Young Title:   Chief Financial Officer GMAC LLC By:   /s/ Robert S. Hull Name:  
Robert S. Hull Title:   Chief Financial Officer

 

Transition Services Agreement



--------------------------------------------------------------------------------

SCHEDULE A

STATEMENT OF WORK

See Attached



--------------------------------------------------------------------------------

FINANCE AND ACCOUNTING

 

I. OVERVIEW

This Statement of Work (“SOW”) sets forth each Party’s responsibilities for the
services provided by ResCap on behalf and for the benefit of the Broker Dealer
including the following:

 

  •  

Forecasting and Planning

 

  •  

Forecasting and Planning Support

 

  •  

Regulatory Support and Reporting

 

  •  

Audit Support

 

  •  

Accounting Services

 

  •  

General Ledger Accounting

 

  •  

Regulatory Support and Reporting

 

  •  

Audit Support

 

  •  

Consolidations and Reporting

 

  •  

Account Reconciliation

 

  •  

Control Environment

 

  •  

Financial Systems Support

 

  •  

Treasury Services

 

II. KEY SYSTEMS

During the Service Term, the applicable personnel and agents of Broker Dealer
and GMAC are granted access to the following systems for use in connection with
receipt of Services to be provided to Broker Dealer by ResCap pursuant to this
SOW:

 

  •  

General Ledger System (currently processed on Peoplesoft)

 

  •  

ARCS – Account Reconciliation Control System

 

  •  

Essbase – Financial Forecasting and Reporting System

 

  •  

Impact

 

  •  

Quantum

 

  •  

Webseries

If, after the Effective Date, there are additional systems that must be utilized
to provide the Services, the parties will amend this SOW to reflect the
additional ResCap systems, subject to any additional costs as mutually agreed
upon by ResCap and the Broker Dealer.

 

III. KEY PERSONNEL

ResCap

 

  •  

Joan Panneton, Financial Systems Support

 

  •  

Nikki Rock, Senior Accounting Director

 

  •  

Rich Richter, Director

 

  •  

Brooke Jeffress, Manager Cash Operations



--------------------------------------------------------------------------------

IV. POLICIES AND PROCEDURES

 

  •  

All services described in this SOW will be performed in accordance with
Residential Funding Securities, LLC policies and procedures as well as ResCap
policies and procedures; and

 

  •  

ResCap will provide accounting-finance services in compliance with the
applicable laws and regulations of the regulatory examining authorities.

 

V. ASSUMPTIONS AND DEPENDENCIES

 

  •  

The financial information and general ledger activity related to the Broker
Dealer will be recorded in the ResCap Peoplesoft general ledger system and
transmitted to GMAC outside of the ResCap consolidated financial results; and

 

  •  

The employees providing the services under the SOW will remain employees of
ResCap; and

 

  •  

The Broker Dealer employees, who are transferred to GMAC as part of the
transaction, will become employees of GMAC, LLC or GMAC UK PLC.

 

VI. DESCRIPTION OF WORK TO BE PERFORMED – Forecasting and Planning

During the Service Term, Broker Dealer shall be responsible for the following:

 

  •  

Provide the overall guidance and direction of the resources aligned to deliver
the services under this section of the Statement of Work, including:

 

  •  

Key business decisions and assumptions and how they are expected to manifest in
current and future business results; and

 

  •  

Review and supervision of the individuals performing the services; and

 

  •  

Review and approval of all key deliverables ResCap provides under this SOW.

During the Service Term, ResCap will provide the following services to the
Broker Dealer:

 

  •  

Support for the annual planning consistent with the level and support provided
as of the Effective Date; and

 

  •  

Support of the periodic forecasting process consistent with the level of support
provided as of the Effective Date; and

 

  •  

Weekly or as requested by GMAC, prepare estimates for expected future financial
performance including the current process for the Weekly Flash reporting; and

 

  •  

Prepare month end close estimates; and

 

  •  

Provide variance analysis or other analytical support for the above processes or
as requested by GMAC; and

 

  •  

Prepare management reporting consistent with the level of support provided as of
the Effective Date; and

 

  •  

Prepare Ad Hoc reporting and analysis support as requested and at levels
consistent with that provided as of the Effective Date; and



--------------------------------------------------------------------------------

  •  

Regulatory reporting and other support at levels consistent with that provided
as of the Effective Date, including:

 

  •  

Prepare FINRA reporting and other matters

 

  •  

Prepare the FOCUS reporting

 

  •  

Support for regulatory examinations.

 

VII. DESCRIPTION OF WORK TO BE PERFORMED – Accounting Services

During the Service Term, the Broker Dealer shall be responsible for the
following:

 

  •  

Provide oversight and executive leadership to the ResCap resources providing
these services including:

 

  •  

Maintain a control environment that will allow timely and accurate accounting
information to be posted to the Peoplesoft system; and

 

  •  

Ensure that accounting staff working in the ResCap environment are properly
managed and supervised; and

 

  •  

Maintain an overall control environment to allow the creation of financial
statements for the Broker Dealer that are prepared in accordance with GAAP; and

 

  •  

Review and approving the reporting and other outputs from the services provided
under this SOW to enable the sign-off on the adequacy of the overall control
environment and financial reporting for the Broker Dealer; and

 

  •  

Provide any and all information to ResCap that is required for ResCap to
maintain the control environment and complete the account reconciliations
prepared by ResCap.

During the Service Term, ResCap will provide the following Base Services to the
Broker Dealer:

 

  •  

Maintenance of the General Ledger Accounting to support the Broker Dealer
businesses, accounting activity, and reporting consistent with the levels as of
the Effective Date with no material adverse changes including:

 

  •  

All material transactions will be posted to the financial systems in manner
consistent with practices prior to the Effective Date.

 

  •  

ResCap will post general ledger activity related to the following activities:

 

  •  

Fixed assets;

 

  •  

Accounts payable; and

 

  •  

Shared vendor costs based on the allocation of the shared vendor invoices.

 

  •  

Complete all accounting related activities in accordance with ResCap accounting
policies and procedures and U.S. Generally Accepted Accounting Principles (U.S.
GAAP), including recoding all general ledger activity related to the Broker
Dealer business dealings;

 

  •  

Provide the services to allow the following systems to post activity to the
general ledger during the Service Term:

 

  •  

Settlement System

 

  •  

Impact

 

  •  

Quantum



--------------------------------------------------------------------------------

  •  

Provide legal entity and consolidated statements for the Broker Dealer to
designated Broker Dealer or GMAC associates;

 

  •  

Allow GMAC and the Broker Dealer employees access to Peoplesoft to generate data
extracts or other reporting as required by GMAC or the Broker Dealer;

 

  •  

Prepare and record the elimination entries consistent with practices prior to
the Effective Date;

 

  •  

Support the regulatory reporting and examination process as required;

 

  •  

Support the audit process as required;

 

  •  

Support external and SEC reporting as required;

 

  •  

Maintain the control environment over the general ledger, accounting entries
noted above and related reporting consistent with the ResCap accounting policies
and procedures as part of the overall ResCap control process and environment and
in compliance with Sarbanes-Oxley Section 404 and to ensure there are no
“significant deficiencies” or “material weaknesses” in the control environment;

 

  •  

Advise Broker Dealer or GMAC if there are any “significant deficiencies” or
“material weaknesses” within 1 day of discovery.

 

  •  

Make no changes from the current scope of the Sarbanes-Oxley testing as it
relates to the Broker Dealer and GMAC, unless mutually agreed to by both GMAC
and ResCap;

 

  •  

Complete account reconciliation services and report results to the Broker Dealer
or GMAC for the balance sheet accounts that are currently reconciled by ResCap
Employees:

 

  •  

All balance sheet account reconciliations will be performed in a timely manner
in accordance with ResCap’s Account Reconciliation and Certification Policy.

 

  •  

All accounts should be reconciled by the last business day of the following
month. “Accelerated” accounts should be reconciled by the 5th business day
following final month end close. Month end close is determined by ResCap.

 

  •  

Access to ARCS will be unchanged from the access previously provided to the
Broker Dealer employees prior to the Effective Date.

 

VIII.  DESCRIPTION OF WORK TO BE PERFORMED Financial Systems Support

During the Service Term, Broker Dealer will be responsible for the following:

 

  •  

Monitor system access, availability, and data integrity;

 

  •  

Report any issues to ResCap within four (4) hours of discovery so ResCap can
address the issue;

 

  •  

Approve changes to the system access or authorized users, adds, deletes,
changes, etc;

 

  •  

Comply with ResCap’s change management policy and procedures.

During the Service Term, ResCap will provide the following Base Services to
Broker Dealer:

 

  •  

Support the general ledger system and ARCS in a manner similar to the support
prior to the Effective Date;

 

  •  

Apply ResCap’s change management policy and process;

 

  •  

Maintain user(s) access, delete, adds, changes;

 

  •  

Maintain valid licensing for the general ledger system.



--------------------------------------------------------------------------------

IX. DESCRIPTION OF WORK TO BE PERFORMED Treasury Services

During the Service Term, ResCap will provide the following Base Services to
Broker Dealer:

 

  •  

Execute all wire transfers as instructed by the Broker Dealer or ResCap Trade
Settlement

OPERATIONS

 

I. OVERVIEW

This SOW sets forth each Party’s responsibilities for the services provided by
ResCap on behalf and for the benefit of the Broker Dealer including the
following:

 

  •  

Operations Management

 

  •  

Trade Settlement

 

  •  

Information Technology

 

II. KEY SYSTEMS

During the Service Term, the applicable personnel and agents of Broker Dealer
are granted access to the following systems for use in connection with receipt
of Services to be provided to Broker Dealer by ResCap pursuant to this SOW:

 

  •  

Impact

 

  •  

Quantum

 

  •  

Bloomberg

 

  •  

Swapswire

 

  •  

Alert

 

  •  

Confirms

 

  •  

View Finder

 

  •  

DTCC/FICC

 

  •  

Tradesuite

 

  •  

TradeWeb

 

  •  

State Street

 

  •  

Sales Logix

 

  •  

Bloomberg TOMS

If, after the Effective Date, there are additional systems that must be utilized
to provide the Services, the parties will amend this SOW to reflect the
additional ResCap systems, subject to any additional costs as mutually agreed
upon by ResCap and the Broker Dealer.

 

III. KEY PERSONNEL

ResCap

 

  •  

Tony Harney, COO Operations

 

  •  

Kristen Gunderson, Senior Settlement Specialist

 

  •  

Courtney Tussing, Senior Settlement Specialist

 

  •  

James Graff, BIO



--------------------------------------------------------------------------------

IV. POLICIES AND PROCEDURES

 

  •  

ResCap will provide settlement and operations services in accordance with
Residential Funding Securities policies and procedures in addition to ResCap
policies and procedures.

 

  •  

ResCap will provide settlement and operations services in compliance with the
applicable laws and regulations of the regulatory examining authorities.

 

V. ASSUMPTIONS AND DEPENDENCIES

 

  •  

All systematic data feeds and positional information will still be available to
ResCap in the same format and location it is currently available.

 

  •  

The availability of Broker Dealer personnel to support the processes and
procedures to provide information and clarify information continues unchanged
from current practices.

 

VI. DESCRIPTION OF WORK TO BE PERFORMED – Operations Management and Settlements

During the Service Term, Broker Dealer shall be responsible for the following:

Broker Dealer senior management has the overall responsibility and supervision
to ensure all operations and trade settlement is conducted and completed in
accordance with established policies and procedures and in compliance with
applicable laws and regulations. They will provide the appropriate direction,
supervision and review of the Operations and Trade Settlement associates who
provide the services under this SOW to ensure the services and activities are in
compliance with applicable policies, procedures and laws and regulations.

During the Service Term, ResCap will provide the following Base Services to the
Broker Dealer:

Operations Management

 

  •  

Provide over sight and direction to the associates who are providing the
services under this SOW

 

  •  

Ensure quality service to RFS clients and counterparties

 

  •  

Maintain vendor relationships (i.e. FICC, State Street, Impact, etc.)

Settlements

 

  •  

Provide all aspects of operational support for the execution and settlement of
trades

 

  •  

Complete all procedures associated with the FICC process and cash activities
with State Street



--------------------------------------------------------------------------------

Information Technology

 

  •  

Provide all aspects of the information technology for the broker dealer
including:

 

  •  

Administration of the WAN

 

  •  

Hosting email applications

 

  •  

Providing all aspects of the Voice systems and equipment

 

  •  

Hosting of all Broker Dealer applications

 

  •  

Hosting of all ResCap applications utilized by the Broker Dealer

 

  •  

Peoplesoft general ledger

 

  •  

Concur Travel and Entertainment Expense reporting system

 

  •  

Ariba procurement ordering system

 

  •  

Desktop Support and Helpdesk

RISK MANAGEMENT

 

I. OVERVIEW

This SOW sets forth each Party’s responsibilities for the accounting and finance
services provided by ResCap on behalf and for the benefit of the Broker Dealer
including the following:

 

  •  

Risk Management

 

II. KEY SYSTEMS

During the Service Term, the applicable personnel and agents of Broker Dealer
are granted access to the following systems for use in connection with receipt
of Services to be provided to Broker Dealer by ResCap pursuant to this SOW:

 

  •  

None

If, after the Effective Date, there are additional systems that must be utilized
to provide the Services, the parties will amend this SOW to reflect the
additional ResCap systems, subject to any additional costs as mutually agreed
upon by ResCap and the Broker Dealer.

 

III. KEY PERSONNEL

ResCap

 

  •  

Allen Larson – Risk Manager

 

  •  

Richard Siwicki – Risk Manager

 

  •  

Randy Austin – Risk Director



--------------------------------------------------------------------------------

IV. POLICIES AND PROCEDURES

 

  •  

ResCap will provide risk management services in accordance with Residential
Funding Securities policies and procedures in addition to ResCap policies and
procedures.

 

  •  

ResCap will provide risk management services in compliance with the applicable
laws and regulations of the regulatory examining authorities.

 

V. ASSUMPTIONS AND DEPENDENCIES

 

  •  

All systematic data feeds and positional information will still be available to
ResCap in the same format and location it is currently available.

 

  •  

The availability of Broker Dealer personnel to support the processes and
procedures to provide information and clarify information continues unchanged
from current practices.

 

VI. DESCRIPTION OF WORK TO BE PERFORMED

During the Service Term, Broker Dealer shall be responsible for the following:

 

  •  

Management for the Broker Dealer has overall responsibility to manage the
overall risks associated with the Broker Dealer business and related business
activities. As such, they are responsible for providing:

 

  •  

Overall review, supervision and approval of the activities and services provided
under the terms and conditions of this SOW;

 

  •  

Evaluating the overall risk profile of the Broker Dealer and how that compares
with the acceptable tolerance for risks;

 

  •  

Monitoring the level and types of risks associated with the Broker Dealer
business activities to ensure it is in compliance with all Broker Dealer
policies and procedures; and

 

  •  

Monitoring all Broker Dealer business activities to ensure compliance with
applicable laws and regulations.

During the Service Term, ResCap will provide the following Base Services to the
Broker Dealer:

 

  •  

Provide secondary valuations for positions held and comparative reporting
consistent with the levels and services currently provided with no material
adverse changes

 

  •  

Representation and communication with the Broker Dealer Risk committee, and
monitor and review valuation services

 

  •  

Review and approval of counter party risk rankings including monitoring and
reviewing new account forms, ongoing counterparty risk and daily counterparty
limits, and management addendum processing

 

  •  

Market Risk Management:

 

  •  

Monitoring and reporting of market risk limits, preparation of monthly risk
meeting materials

 

  •  

Maintain and update policies and procedures as required and support the internal
and external audit processes.



--------------------------------------------------------------------------------

  •  

Testing of positions and risk limits

 

  •  

Review and run various scenarios regarding market and economic conditions and
related impact to the Broker Dealer financial / risk positions

 

  •  

Securities benchmarking to validate valuations